


110 HCON 284 IH: Encouraging the President to proclaim 2008

U.S. House of Representatives
2008-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 284
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2008
			Mr. Akin (for himself
			 and Mr. Cleaver) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Encouraging the President to proclaim 2008
		  as The National Year of the Bible.
	
	
		Whereas the Bible has had a profound impact in shaping
			 America into a great nation;
		Whereas deep religious beliefs stemming from the Old and
			 New Testament of the Bible have inspired Americans from all walks of life,
			 especially the early settlers, whose faith, spiritual courage, and moral
			 strength enabled them to endure intense hardships in this new land;
		Whereas many of our Presidents have recognized the
			 importance of God and the Bible, including George Washington and Abraham
			 Lincoln, FDR, Harry Truman, John F. Kennedy, and especially Ronald Reagan, who
			 declared 1983 as The National Year of the Bible;
		Whereas shared Biblical beliefs unified the colonists and
			 gave our early leaders the wisdom to write the Declaration of Independence and
			 the Constitution of the United States, both of which recognized the inherent
			 worth, dignity, and inalienable rights of each individual, thus unifying a
			 diverse people with the right to vote and the freedoms of speech and religion
			 which gave men like Dr. Martin Luther King Jr. the courage to lead the Civil
			 Rights Movement;
		Whereas the Bible has been the world’s best selling book
			 since it was first published in English in 1526, and has influenced more people
			 than any other book;
		Whereas the Bible has been a cornerstone in the
			 development of Western civilization, influencing the nations in the areas of
			 history, legal and political systems, culture, music, literature, art, drama,
			 and especially moral philosophy;
		Whereas the Bible, used as a moral guide, has inspired
			 compassion, love for our neighbor, and the preciousness of life and marriage,
			 and has stimulated many benevolent, faith-based and community initiatives which
			 have healed and blessed our families, communities, and our entire Nation,
			 especially in times of crises and tragedies;
		Whereas the Bible has inspired acts of patriotism that
			 have unified Americans, commemorated through shared celebrations such as Dr.
			 Martin Luther King Jr. Day, Thanksgiving, Independence Day, and Memorial Day,
			 as well as Labor Day and Presidents Day; and
		Whereas 2008 is an appropriate year to name The
			 National Year of the Bible since it is the 25th anniversary of the 1983
			 Year of the Bible: Now, therefore, be it
		
	
		That the President is
			 encouraged—
			(1)to designate an
			 appropriate year as The National Year of the Bible; and
			(2)to issue a
			 proclamation calling upon citizens of all faiths to rediscover and apply the
			 priceless, timeless message of the Holy Scriptures which has profoundly
			 influenced and shaped the United States and its great democratic form of self
			 government, as well as its rich spiritual heritage, and which has unified,
			 healed, and strengthened its people for over 200 years.
			
